internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-111537-99 date date distributing controlled 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub plr-111537-99 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 2nd-tier sub 2nd-tier sub 2nd-tier sub 2nd-tier sub 2nd-tier sub 2nd-tier sub plr-111537-99 3rd-tier sub business a business b a c d e f g h i j k l year a shareholder a month a year b m n o p plr-111537-99 q r s t date a date b u v w x y z plan plan date c aa this letter replies to a request dated date for rulings about the federal_income_tax consequences of a proposed transaction we have received additional information in letters dated october and and date the information submitted for consideration is summarized below distributing and controlled and other corporations join in the filing of a consolidated_return distributing is the common parent distributing directly owns all the plr-111537-99 outstanding equity in controlled the consolidated group’s taxable_year ends on date c the consolidated_group uses the accrual_method of accounting stock in distributing is publicly traded distributing has a single class of common_stock outstanding and no preferred_stock one individual shareholder shareholder a owns approximately d percent of the outstanding_stock the only other shareholders that own five percent or more of distributing’s outstanding_stock are institutional investors one of which owns e percent and one of which owns f percent distributing has engaged in three public stock offerings since year a the first will have preceded the proposed transaction by more than five years in the second public stock offering distributing sold approximately g shares to the public and shareholder a sold an additional h shares to the public in the third public stock offering distributing sold approximately i shares to the public shareholder a sold approximately j million shares to the public and other distributing shareholders sold approximately k shares to the public the number of shares described above as issued in the various public stock offerings has been adjusted to reflect stock splits made subsequently to those respective offerings distributing currently has approximately l shares outstanding the members of the consolidated_group collectively operate two businesses business a and business b the group entered into business b only in recent years in the conduct of business b the group competes with prospective purchasers of products offered for sale by the group in its conduct of business a some such prospective purchasers who are unrelated to the members of the group have as a result made known an unwillingness to purchase their products from the group not wanting to support a competitor for this reason the taxpayer desires to divest itself of business a by distributing the stock of controlled to distributing’s shareholders prior to the spin-off however the taxpayer will conduct certain restructurings and other transactions within the group as described in the steps enumerated further below currently distributing the group parent owns percent of the equity in the following subsidiaries 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub and 1st-tier sub as noted earlier it also owns all the equity in controlled also it owns all the equity in aa other corporations referred to as the aa other business b 1st-tier subsidiaries additionally it owns all the equity in nine other corporations finally it own sec_42 of the outstanding equity in 1st-tier sub controlled owns percent of the equity in 2nd-tier sub 2nd-tier sub 2nd-tier sub and 2nd-tier sub plr-111537-99 1st-tier sub own sec_57_7 percent of the outstanding equity in 1st-tier sub 1st-tier sub owns percent of the outstanding equity_interest in 2nd-tier sub 1st-tier sub owns percent of the outstanding equity in corporations referred to as certain 2nd-tier subs among the certain 2nd-tier subs i sec_2nd-tier sub finally 2nd-tier sub owns percent of the outstanding equity in 3rd-tier sub following are the various intra-group transactions the taxpayer will conduct prior to the spin-off internal restructuring of business a step merge 2nd-tier sub into a single-member llc product llc owned by controlled step merge 2nd-tier sub into product llc step merge 1st-tier sub a shell corporation upstream into distributing step contribute the stock of eight wholly owned corporations of 1st-tier sub and of 1st-tier sub to controlled and then have controlled contribute all of such stock to a newly formed single-member llc distribution llc step contribute the stock of one wholly owned corporation 1st-tier sub to controlled and then merge 1st-tier sub into distribution llc step contribute the stock of 1st-tier sub to controlled step merge 1st-tier sub a shell corporation upstream into distributing step contribute the stock of 1st-tier sub to controlled step contribute the stock of 1st-tier sub to controlled step contribute the stock of 1st-tier sub to controlled and then have controlled contribute such stock to product llc step contribute the stock of 1st-tier sub to controlled and then have controlled contribute such stock to product llc step contribute the stock of 1st-tier sub to controlled and then have controlled contribute such stock to product llc in addition distributing may transfer certain intangible assets certain intangible assets associated with business a such as a trade_name to controlled any such plr-111537-99 transfer would be of all rights and interests in such property distributing will not actually receive additional shares debt of approximately y dollars on which 2nd-tier sub and distributing are co- obligors and are jointly and severally liable will be allocated between 2nd-tier sub and distributing this allocation will be accomplished by having 2nd-tier sub borrow approximately z dollars from third-party lenders and pay off that portion of the old debt distributing likewise will borrow an amount approximately equal to y minus z dollars from third-party lenders and pay off that portion of the old debt in connection with 2nd- tier sub 3’s new borrowing controlled will also become a co-obligor internal restructuring of business b step contribute the stock of 1st-tier sub 1st-tier sub 1st-tier sub 1st- tier sub 1st-tier sub 1st-tier sub 1st-tier sub and 1st-tier sub to 1st-tier sub step merge 1st-tier sub into a single-member llc 1st-tier sub llc owned by 1st-tier sub step merge 1st-tier sub into a single-member llc 1st-tier sub llc owned by 1st-tier sub step merge 1st-tier sub into a single-member llc 1st-tier sub llc owned by 1st-tier sub step merge 1st-tier sub into a single-member llc 1st-tier sub llc owned by 1st-tier sub step merge 1st-tier sub into a single-member llc 1st-tier sub llc owned by 1st-tier sub step merge 1st-tier sub into a single-member llc 1st-tier sub llc owned by 1st-tier sub step merge 1st-tier sub into a single-member llc 1st-tier sub llc owned by 1st-tier sub step merge 1st-tier sub into a single-member llc 1st-tier sub llc owned by 1st-tier sub step merge 2nd-tier sub currently a 1st-tier sub subsidiary into a single- member llc 2nd-tier sub llc owned by 1st-tier sub plr-111537-99 step contribute the stock of the aa other business b 1st-tier subsidiaries to 1st- tier sub distributing’s reverse_stock_split distributing will effect a one-for-two reverse_stock_split prior to the proposed distribution so that the number of shares it has outstanding prior to the proposed distribution of controlled is reduced approximately to a controlled’s recapitalization controlled will recapitalize its common_stock so that the number of shares it has outstanding at the time of the proposed distribution is approximately a controlled will accomplish this by declaring a c-for-one stock split as the final step of the proposed transaction distributing will distribute all of its controlled stock pro_rata to distributing’s shareholders financial information has been submitted indicating that businesses a and b have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the taxpayer commenced its operation of business b in month a of year b which is fewer than five years ago by in that year and subsequent years acquiring a total of m unrelated companies themselves engaged in business b the aggregate fair_market_value of those companies was approximately dollar_figuren at the time of their respective acquisitions distributing and its subsidiaries acquired those companies in exchange for three types of consideration i solely distributing stock ii a combination of distributing stock and cash and iii solely cash distributing generally used debt to finance the cash portion of the acquisitions of the purchased companies approximately o percent by aggregate value were acquired solely for distributing common_stock in wholly tax- free reorganizations approximately p percent for a mix of distributing common_stock and cash if only acquisitions qualifying as reorganizations under sec_368 with the use of boot were counted the percent would be approximately q percent and the balance of approximately r percent solely for cash in taxable transactions aggregating the consideration used in all the acquisitions distributing voting common_stock comprised approximately s percent of the acquisition consideration while cash comprised the balance of approximately t percent distributing has certain options outstanding for employees to acquire its stock distributing adopted plan as of date a under which incentive stock_options isos and nonstatutory_options nsos were granted to eligible employees as of date b the total number of options outstanding under plan was u with an aggregate option_price of w dollars plr-111537-99 distributing adopted plan as of date a under which nsos were granted to directors of distributing as of date b the total number of options outstanding under plan was v with an aggregate option_price of x when granted the options granted under plan and plan had an exercise price equal to the fair_market_value of distributing stock on their applicable_date of grant as noted elsewhere distributing plans to effect a one-for-two reverse_stock_split so that the number of shares that it has outstanding prior to the proposed distribution of controlled stock the final step of the planned transaction described below is reduced approximately to a distributing expects that the isos and nsos held by persons who will be employees of the distributing group as opposed to the controlled_group or directors of distributing after the distribution will be adjusted to reflect any decline in value of distributing stock resulting from the distribution the taxpayer has represented that the adjustments to the option prices and the number of shares subject_to the options will be such that i the excess of the aggregate fair_market_value of distributing shares determined immediately after the distribution over the aggregate new option_price of such shares will not be more than the excess of the aggregate fair_market_value of the shares subject_to the option immediately before the distribution over the aggregate former option_price of such shares and ii the ratio of the option_price immediately after the change to the fair_market_value of the distributing stock subject_to the option immediately after the distribution will not be more favorable to the optionee on a share- by-share comparison than the ratio of the old option_price to the fair_market_value of the distributing stock subject_to the option immediately before the distribution distributing also expects that isos and nsos on distributing stock that are held by persons who will be employees of the controlled_group or controlled directors after the distribution will be surrendered and that isos or nsos as appropriate for controlled shares will be issued in exchange therefore the taxpayer represents that the excess of the aggregate fair_market_value of the controlled shares subject_to the options determined immediately after the distribution over the aggregate new option_price of such shares will not be more than the excess of the aggregate fair_market_value of the distributing shares subject_to the option immediately before the distribution over the aggregate former option_price of such shares in addition the taxpayer represents that the ratio of the option_price immediately after the change to the fair_market_value of the controlled stock subject_to the option immediately after the distribution will not be more favorable to the optionee on a share-by-share comparison than the ratio of the old option_price to the fair_market_value of the distributing stock subject_to the option immediately before the distribution distributing has also represented that the options to purchase distributing shares did not have a readily_ascertainable_fair_market_value when they were granted and neither those options nor the options to purchase shares of controlled will be plr-111537-99 actively_traded on a established securities exchange or have a readily_ascertainable_fair_market_value immediately before or after the distribution of the controlled stock and no persons who will be employees or directors of distributing or of any subsidiary that remains a subsidiary of distributing following the distribution will receive as part of the transactions described herein options to acquire controlled stock the following representations have been made in connection with the transaction with respect to the proposed contribution of the stock of 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub and 1st-tier sub collectively the targets to 1st-tier sub followed by the mergers of the targets into separate single-member llcs formed by 1st-tier sub a the fair_market_value of the 1st-tier sub stock deemed received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange b there is no plan or intention by the shareholders of the targets who own one percent or more of the targets’ stock and to the best of the knowledge of the management of the targets there is no plan or intention on the part of the remaining shareholders of the targets to sell exchange or otherwise dispose_of a number of shares of 1st-tier sub stock deemed received in the transaction that would reduce the target shareholders’ ownership of 1st-tier sub stock to a number of shares having a value as of the date of the transaction of less than percent of the value of all of the formerly outstanding_stock of the targets as of the same date for purposes of this representation shares of target stock exchanged for cash or other_property surrendered by dissenters or exchanged for cash in lieu of fractional shares of 1st-tier sub stock will be treated as outstanding target stock on the date of the transaction moreover shares of target stock and shares of 1st-tier sub stock held by the target shareholders and otherwise sold redeemed or disposed of prior to or subsequent to the transaction will be considered in making this representation c 1st-tier sub will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by the targets immediately prior to the transaction for purposes of this representation amounts paid_by the targets to dissenters amounts paid_by the targets to shareholders who receive cash or other_property amounts used by the targets to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by the targets immediately preceding the transfer will be included as assets of the targets held immediately prior to the transaction d after the transaction the shareholders of the targets will be in control of 1st-tier sub within the meaning of sec_368 plr-111537-99 e 1st-tier sub has no plan or intention to reacquire any of its stock issued in the transaction f 1st-tier sub has no plan or intention to sell or otherwise dispose_of any of the assets of the targets acquired in the transaction except for dispositions made in the ordinary course of business g the liabilities of the targets assumed by 1st-tier sub plus the liabilities if any to which the transferred assets are subject were incurred by the targets in the ordinary course of their business and are associated with the assets deemed transferred h following the transaction 1st-tier sub will continue the historic_business of the targets or use a significant portion of the targets’ historic_business_assets in a business i at the time of the transaction 1st-tier sub will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in 1st-tier sub that if exercised or converted would affect the target shareholders’ acquisition or retention of control of 1st-tier sub as defined in sec_368 j 1st-tier sub the targets and the shareholders of the targets will pay their respective expenses if any incurred in connection with the transaction k there is no intercorporate indebtedness existing between 1st-tier sub and the targets that was issued acquired or will be settled at a discount l no two parties to the transaction are investment companies as defined in sec_368 and iv m the fair_market_value of the assets of the targets deemed transferred to 1st-tier sub will equal or exceed the sum of the liabilities assumed by 1st-tier sub plus the amount of liabilities if any to which the transferred assets are subject n the total adjusted_basis of the assets of the targets deemed transferred to 1st-tier sub will equal or exceed the sum of the liabilities deemed assumed by 1st-tier sub plus the amount of liabilities if any to which the transferred assets are subject o the targets are not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 a with respect to distributing's proposed contribution of assets to controlled and the proposed distribution of controlled stock pro_rata to distributing's shareholders plr-111537-99 p less than percent of the total combined voting power and less than percent of the total combined value of distributing’s stock after the proposed distribution will have been acquired by any person as defined in sec_355 and by purchase after date and during the five-year period ending on the date of the distribution even if distributing's two public offerings distributing's outstanding employee stock_options and the issuance of shares in taxable acquisitions are aggregated q less than percent of the total combined voting power and less than percent of the total combined value of controlled's stock will be received by any person as defined in sec_355 and by purchase after date and during the five-year period ending on the date of the distribution or as a distribution with respect to the stock of distributing that was acquired by purchase even if distributing's two public offerings distributing's outstanding employee stock_options and the issuance of shares in taxable acquisitions are aggregated r the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled s distributing and controlled have not issued and they have no plan or intention to issue an amount of options that if treated as exercised at the time of issuance would cause the persons receiving such stock to acquire a 50-percent_or_greater_interest in distributing or controlled as determined under sec_355 t the stock_options to purchase shares of distributing did not have a readily_ascertainable_fair_market_value at the time of grant and neither these options nor the options to purchase shares of controlled will be actively_traded on an established securities exchange or have a readily_ascertainable_fair_market_value immediately before or after the distribution with respect to the distribution of the controlled stock by distributing u no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation v the five years of financial information submitted on behalf of controlled is representative of the corporation's present operation and with respect to such corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-111537-99 w immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 x the five years of financial information submitted on behalf of distributing is representative of the corporation's present operation and with respect to such corporation there have been no substantial operational changes since the date of the last financial statements submitted y following the transaction the distributing and controlled corporations will each continue the active_conduct of its business independently and with its separate employees z the distribution of the stock or stock and securities of controlled is carried out for the following corporate business_purpose to resolve distributing's problems with customers who object to distributing or controlled's being associated with a business that competes with the customer the distribution of the stock of controlled is motivated in whole or in substantial part by this corporate business_purpose aa there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either the distributing or controlled_corporation after the transaction bb there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 cc there is no plan or intention to liquidate either the distributing or controlled_corporation to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business dd the total adjusted bases and fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred plr-111537-99 ee distributing’s aggregate adjusted_basis in the stock of controlled will exceed z dollars at the time of distributing’s distribution of the controlled stock to distributing’s shareholders ff no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock gg immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d i r b and as currently in effect sec_1_1502-13 as published by t d further distributing's excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 hh payments made in connection with all continuing transactions if any between the distributing and controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length ii no two parties to the transaction are investment companies as defined in sec_368 and iv with respect to the merger of 2nd-tier sub into a single-member limited_liability_company product llc jj controlled on the date of adoption of the plan for the merger and at all times until the merger is completed will be the owner of at least percent of the single outstanding class of 2nd-tier sub stock kk no shares of 2nd-tier sub stock will have been redeemed during the three years preceding the adoption of the merger plan ll the merger will take place within a single taxable_year of 2nd-tier sub mm effective as of the date of the merger the corporate existence of 2nd-tier sub will cease under state law nn 2nd-tier sub will retain no assets following the merger oo no assets of 2nd-tier sub have been or will be disposed of by either 2nd-tier sub or controlled except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan of merger pp the merger will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of 2nd- plr-111537-99 tier sub if persons holding directly or indirectly more than percent in value of the 2nd-tier sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 qq prior to adoption of the merger plan no assets of 2nd-tier sub will have been distributed in_kind transferred or sold to controlled except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the merger plan rr 2nd-tier sub will report all earned_income represented by assets that will be deemed distributed to controlled such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc ss the fair_market_value of the assets of 2nd-tier sub will exceed its liabilities both at the date of the adoption of the plan of merger and immediately prior to the time the merger occurs tt there is no intercorporate debt existing between controlled and 2nd-tier sub and none has been canceled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the merger plan uu controlled is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code vv all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed merger of 2nd-tier sub have been fully disclosed with respect to the merger of 2nd-tier sub into a single-member limited_liability_company product llc ww controlled on the date of adoption of the plan for the merger and at all times until the merger is completed will be the owner of at least percent of the single outstanding class of 2nd-tier sub stock xx no shares of 2nd-tier sub stock will have been redeemed during the three years preceding the adoption of the merger plan yy the merger will take place within a single taxable_year of 2nd-tier sub zz effective as of the date of the merger the corporate existence of 2nd-tier sub will cease under state law plr-111537-99 aaa 2nd-tier sub will retain no assets following the merger bbb 2nd-tier sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan of merger ccc no assets of 2nd-tier sub have been or will be disposed of by either 2nd-tier sub or controlled except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan of merger ddd the merger will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of 2nd- tier sub if persons holding directly or indirectly more than percent in value of the 2nd-tier sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 eee prior to adoption of the merger plan no assets of 2nd-tier sub will have been distributed in_kind transferred or sold to controlled except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the merger plan fff 2nd-tier sub will report all earned_income represented by assets that will be deemed distributed to controlled such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc ggg the fair_market_value of the assets of 2nd-tier sub will exceed its liabilities both at the date of the adoption of the plan of merger and immediately prior to the time the merger occurs hhh there is no intercorporate debt existing between controlled and 2nd-tier sub and none has been canceled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the merger plan iii controlled is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code jjj all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed merger of 2nd-tier sub have been fully disclosed with respect to the merger of 2nd-tier sub into a single-member limited_liability_company 2nd-tier sub llc plr-111537-99 kkk 1st-tier sub on the date of adoption of the plan for the merger and at all times until the merger is completed will be the owner of at least percent of the single outstanding class of 2nd-tier sub stock lll no shares of 2nd-tier sub stock will have been redeemed during the three years preceding the adoption of the merger plan mmm the merger will take place within a single taxable_year of 2nd-tier sub nnn effective as of the date of the merger the corporate existence of 2nd-tier sub will cease under state law ooo 2nd-tier sub will retain no assets following the merger ppp 2nd-tier sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation except for transactions described herein qqq no assets of 2nd-tier sub have been or will be disposed of by either 2nd-tier sub or 1st-tier sub except for dispositions occurring more than three years prior to adoption of the plan of merger rrr the merger will not be preceded or followed by the reincorporation in other transfer or sale to a recipient corporation recipient of any of the businesses or assets of 2nd-tier sub if persons holding directly or indirectly more than percent in value of the 2nd-tier sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 sss prior to adoption of the merger plan no assets of 2nd-tier sub will have been distributed in_kind transferred or sold to 1st-tier sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the merger plan ttt 2nd-tier sub will report all earned_income represented by assets that will be deemed distributed to 1st-tier sub such as receivables being reported on a cash_basis unfinished contracts commissions due etc uuu the fair_market_value of the assets of 2nd-tier sub will exceed its liabilities both at the date of the adoption of the plan of merger and immediately prior to the time the merger occurs plr-111537-99 vvv 1st-tier sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code www all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed merger of 2nd-tier sub have been fully disclosed with respect to the contribution of the stock of the aa other business b 1st-tier subsidiaries to 1st-tier sub xxx no stock will be issued for services rendered to or for the benefit of the transferee in connection with the proposed transaction and no stock will be issued for indebtedness of the transferee that is not evidenced by a security or for interest on indebtedness of the transferee which accrued on or after the beginning of the holding_period of the transferor for the debt yyy the transfer is not the result of the solicitation by a promoter broker or investment house zzz the transferor will not retain any rights in the property transferred to the transferee aaaa the value of the stock received in exchange for accounts_receivable if any will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts bbbb any debt relating to the stock being transferred that is being assumed or to which the stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and each transferor is transferring all of the stock for which the acquisition_indebtedness being assumed or to which the stock is subject was incurred cccc the adjusted_basis and the fair_market_value of the assets to be transferred by the transferor to the transferee will in each instance be equal to or exceed the sum of the liabilities to be assumed by the transferee plus any liabilities to which the transferred assets are subject dddd the liabilities of the transferor to be assumed by the transferee were incurred in the ordinary course of business and are associated with the assets to be transferred eeee the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined plr-111537-99 ffff all exchanges will occur on approximately the same date gggg there is no plan or intention on the part of the transferee to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction hhhh taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of the transferee to be received in the exchange the transferor will be in control of the transferee within the meaning of sec_368 iiii each transferor will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to the transferee or for services rendered or to be rendered for the benefit of the transferee jjjj the transferee will remain in existence and retain and use the property transferred to it in a trade_or_business kkkk there is no plan or intention by the transferee to dispose_of the transferred property other than in the normal course of business operations llll each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction mmmm the transferee will not be an investment_company within the meaning of sec_351 and sec_1_351-1 nnnn the transferor is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor oooo the transferee will not be a personal_service_corporation within the meaning of sec_269a under sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property on the first day that the rights to the property are transferable or not subject_to a substantial_risk_of_forfeiture substantially_vested over the amount_paid for the property is included in the service provider's gross_income for the taxable_year that includes that day sec_83 provides that sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value however sec_83 does apply to such plr-111537-99 an option at the time that it is exercised sold or otherwise_disposed_of if the option is exercised sec_83 applies to the transfer of property pursuant to the exercise if the option is sold or otherwise_disposed_of in an arm's length transaction sec_83 applies to the transfer of money or other_property received in the same manner as it would have applied to the transfer of property pursuant to an exercise of the option see sec_1 a of the income_tax regulations in pertinent part sec_421 provides that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_422 are met no income shall result to the individual at the time of the transfer no deduction under sec_162 shall be allowable at any time to the employer_corporation with respect to the share transferred and no amount other than the price paid under the option shall be considered as received by the employer_corporation for the share transferred sec_422 provides that sec_421 will apply to the transfer of a share of stock to an individual pursuant to the exercise of an incentive_stock_option if no disposition of the stock is made by the individual within two years after the date of grant of the option or within one year after the transfer of such share to the individual and at all times during the period beginning with the date that the option is granted and ending months before the date of its exercise the individual remains an employee of the granting corporation a parent or subsidiary_corporation of such corporation or a corporation or parent or subsidiary_corporation of such corporation issuing or assuming a stock_option in a transaction to which sec_424 applies sec_422 defines an incentive_stock_option as an option that meets the requirements of paragraphs through of that section sec_422 requires the shareholders of the corporation granting such options to approve certain aspects of the plan under which the options are granted within_12_months before or after the date that the plan is adopted by the corporation's board_of directors see also sec_1_422-5 of the regulations and sec_1 422a-2 b of the proposed_regulations sec_1 e provides that any modification extension or renewal of the terms of an option to purchase stock shall be considered the granting of a new option sec_1 e i provides that the time or date when an option is modified extended or renewed is determined insofar as applicable in accordance with the rules governing determination of the time or date of granting an option provided in sec_1 c it also provides that for purposes of sec_421 through the term modification means any change in the terms of the option that gives the optionee additional benefits under the option an extension of an option refers to the granting by the corporation to the optionee of an additional period of time within which to exercise the option beyond the time originally prescribed a renewal of an option is the granting by the corporation of plr-111537-99 the same rights or privileges contained in the original option on the same terms and conditions see sec_1 e iv sec_424 and the regulations thereunder specify the circumstances under which a corporation's substitution or assumption of options will not constitute a modification of those options as defined in sec_424 sec_424 applies to a substitution of a new option for an old option or an assumption of the old option by reason of a corporate transaction if the spread after the substitution is no greater than the spread before the substitution the spread is the difference between the aggregate fair_market_value of the shares subject_to the option and their option_price a corporate transaction is any corporate merger consolidation acquisition of property or stock separation reorganization or liquidation a second requirement of sec_424 is that the terms of the substituted or assumed option cannot give the employee more favorable benefits than those granted under the old option sec_1 a i provides a ratio_test for determining relative benefits under that test on a share-by-share comparison the ratio of the option_price to the fair_market_value of the stock subject_to the option immediately after the substitution or assumption can be no more favorable to the optionee than the ratio of the option_price to the fair_market_value of the stock subject_to the old option immediately before the substitution or assumption sec_3 of revproc_99_3 1999_1_irb_103 provides that the service will not rule on the question of whether a substitution or assumption constitutes a modification by reason of the failure to satisfy the spread or ratio tests but that it will rule on the question of whether the new or assumed options give the employee additional benefits based solely on the information submitted and on the representations set forth above it is held as follows with respect to distributing's proposed contribution to controlled of the stock of the eight wholly owned distribution subsidiaries 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub and 1st-tier sub and the certain intangible assets if transferred and the proposed distribution of controlled stock pro_rata to distributing's shareholders the transfer by distributing of the stock of the eight wholly owned subsidiaries 1st- tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub and 1st-tier sub and the certain intangible assets if transferred collectively the contributed business a assets in constructive exchange for controlled stock followed by distributing's pro_rata distribution of the controlled stock to the distributing shareholders will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 plr-111537-99 distributing will recognize no gain_or_loss upon the transfer of the contributed business a assets to controlled in constructive exchange for controlled stock further to the extent the allocation of the debt between 2nd-tier sub and distributing as described above is a payment of part of distributing’s indebtedness for federal_income_tax purposes distributing will recognize no gain_or_loss upon such allocation sec_361 and sec_361 controlled will recognize no gain_or_loss on the receipt of the contributed business a assets from distributing in constructive exchange for controlled stock sec_1032 controlled's basis in each of the contributed business a assets received will equal the basis of that respective asset in the hands of distributing immediately before its transfer sec_362 controlled's holding_period of each of the contributed business a assets received will include the period during which that respective asset was held by distributing sec_1223 distributing will recognize no gain_or_loss upon its distribution of controlled stock to its shareholders sec_355 d and e the distributing shareholders will recognize no gain_or_loss and no amount will otherwise be included in the income of such shareholders upon their receipt of controlled stock in the distribution sec_355 the aggregate basis of distributing and controlled stock in the hands of a distributing shareholder after the distribution will equal the aggregate basis of the distributing stock held immediately before the distribution allocated between the distributing and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by a distributing shareholder will include the holding_period of the distributing stock on which the distribution is made provided the stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 no gain_or_loss will be recognized by the holders of outstanding nonqualified options to purchase distributing common_stock as a result of the proposed adjustments to the price and number of shares subject_to such options to reflect the decline in value of distributing stock resulting from the distribution of controlled stock this is provided plr-111537-99 that such adjustments would satisfy spread and ratio tests identical to those found in sec_1 a i and that those options as adjusted have no readily_ascertainable_fair_market_value when they are given no gain_or_loss will be recognized by the holders of outstanding nonqualified options to purchase distributing common_stock upon the proposed surrender of such options and the issuance of nonqualified options for controlled shares in exchange therefor this is provided that such substitutions would satisfy spread and ratio tests identical to those found in sec_1 a i and that the controlled options received in exchange have no readily_ascertainable_fair_market_value when they are granted the proposed_adjustment to the price and number of shares of distributing stock subject_to isos to reflect the distribution will not constitute a modification an extension or a renewal of such options within the meaning of sec_424 and therefore will not constitute a grant of new options this is provided that the requirements of sec_424 and are satisfied by such options the proposed substitution of isos to purchase shares of controlled stock for outstanding isos granted to employees of controlled will not constitute a modification an extension or a renewal of such options within the meaning of sec_424 and therefore will not constitute a grant of new options this is provided that the requirements of sec_424 and are satisfied by such options with respect to the merger of 2nd-tier sub and 2nd-tier sub collectively the product subsidiaries into a single-member llc owned by controlled for federal_income_tax purposes the merger of each of the product subsidiaries into a single-member llc wholly owned by controlled will be treated as a distribution_of_property by the product subsidiaries in complete_liquidation under sec_332 no gain_or_loss will be recognized by controlled on the deemed receipt of the assets and liabilities of each product subsidiary in the mergers sec_332 no gain_or_loss will be recognized by the product subsidiaries on the deemed_distribution of their assets and liabilities to controlled in the mergers sec_336 and sec_337 the basis of each product subsidiary asset deemed received by controlled in the mergers will be the same as the basis of that asset in the hands of each product subsidiary immediately before the mergers sec_334 the holding_period of each product subsidiary asset deemed received by controlled in the merger will include the period during which that asset was held by the product subsidiary sec_1223 plr-111537-99 controlled will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of each product subsidiary as of the date of the mergers sec_381 and sec_1_381_c_2_-1 any deficit in earnings_and_profits of the product subsidiaries or controlled will be used only to offset earnings_and_profits accumulated after the date of each merger earnings_and_profits of each product subsidiary that controlled succeeds to under sec_381 as a result of the deemed liquidation of the product subsidiary under sec_332 are eliminated under sec_1_1502-33 to prevent duplication to the extent such earnings_and_profits are already reflected in the earnings_and_profits of controlled under sec_1_1502-33 controlled will succeed to and take into account the items of each product subsidiary described in sec_381 subject_to the conditions and limitations specified in sec_381 and c and the regulations thereunder sec_381 and sec_1_381_a_-1 with respect to the proposed contribution of the stock of 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub and 1st-tier sub to 1st-tier sub followed by the mergers of these companies into separate single-member llcs formed by 1st-tier sub the contribution by distributing of the stock of 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub 1st-tier sub and 1st-tier sub collectively the contributed business b subsidiaries to 1st-tier sub followed by the mergers of the contributed business b subsidiaries into separate single-member llcs will be treated as the transfer of substantially_all of the assets of each of the contributed business b subsidiaries to 1st-tier sub in constructive exchange for stock of 1st-tier sub and the assumption_of_liabilities followed by the constructive distribution of the 1st-tier sub stock by each of the contributed business b subsidiaries in liquidation the transfers will each constitute a reorganization within the meaning of sec_368 rev_rul 1978_1_cb_114 see also revrul_67_274 c b for purposes of this ruling the term substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of the contributed business b subsidiaries in respect of each reorganization 1st-tier sub and the particular contributed business b subsidiary will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by each of the contributed business b subsidiaries on the transfer of its assets to 1st-tier sub in constructive exchange for 1st-tier sub stock and the assumption by 1st-tier sub of the liabilities of each of the contributed business b subsidiaries sec_361 and sec_357 plr-111537-99 no gain_or_loss will be recognized by each of the contributed business b subsidiaries on the constructive distribution of the 1st-tier sub stock in pursuance of the plan_of_reorganization sec_361 no gain_or_loss will be recognized by 1st-tier sub on the receipt of the assets of each of the contributed business b subsidiaries in constructive exchange for stock of 1st-tier sub sec_1032 the basis of the assets of each of the contributed business b subsidiaries in the hands of 1st-tier sub will be the same as the basis of those assets in the hands of each of the contributed business b subsidiaries immediately prior to the exchange sec_362 the holding_period of the assets of each of the contributed business b subsidiaries to be received by 1st-tier sub will include the period during which the assets were held by the contributed business b subsidiaries sec_1223 1st-tier sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of each of the contributed business b subsidiaries as of the date of the mergers any deficit in earnings_and_profits of the contributed business b subsidiaries or 1st-tier sub will be used only to offset earnings_and_profits accumulated after the date of each merger sec_381 and sec_1_381_c_2_-1 1st-tier sub will succeed to and take into account the items of each of the contributed business b subsidiaries described in sec_381 subject_to the conditions and limitations specified in sec_381 and c and the regulations thereunder sec_381 and sec_1_381_a_-1 with respect to the merger of 2nd-tier sub into a single-member llc owned by 1st- tier sub for federal_income_tax purposes the merger of 2nd-tier sub into a single- member llc wholly owned by 1st-tier sub will be treated as a distribution_of_property by 2nd-tier sub in complete_liquidation under sec_332 no gain_or_loss will be recognized by 1st-tier sub on the deemed receipt of the assets and liabilities of 2nd-tier sub in the merger sec_332 no gain_or_loss will be recognized by 2nd-tier sub on the deemed_distribution of its assets and liabilities to 1st-tier sub in the merger sec_336 and sec_337 plr-111537-99 the basis of each 2nd-tier sub asset deemed received by 1st-tier sub in the merger will be the same as the basis of that asset in the hands of 2nd-tier sub immediately before the merger sec_334 the holding_period of each 2nd-tier sub asset deemed received by 1st-tier sub in the merger will include the period during which that asset was held by 2nd-tier sub sec_1223 1st-tier sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of 2nd-tier sub as of the date of the merger sec_381 and sec_1_381_c_2_-1 any deficit in earnings_and_profits of 2nd-tier sub or 1st-tier sub will be used only to offset earnings_and_profits accumulated after the date of the merger earnings_and_profits of 2nd-tier sub that 1st-tier sub succeeds to under sec_381 as a result of the deemed liquidation of 2nd-tier sub under sec_332 are eliminated under sec_1_1502-33 to prevent duplication to the extent such earnings_and_profits are already reflected in the earnings_and_profits of 1st-tier sub under sec_1_1502-33 1st-tier sub will succeed to and take into account the items of 2nd-tier sub described in sec_381 subject_to the conditions and limitations specified in sec_381 and c and the regulations thereunder sec_381 and sec_1_381_a_-1 with respect to the contribution of the remaining aa other business b 1st-tier subs to 1st-tier sub no gain_or_loss will be recognized by distributing with respect to the transfer of the stock of the aa other business b 1st-tier subs referred to in the following rulings collectively as the business b subsidiaries to 1st-tier sub in constructive exchange for stock of 1st-tier sub sec_351 revrul_64_155 c b no gain_or_loss will be recognized by 1st-tier sub upon the receipt of the stock of the business b subsidiaries from distributing sec_1032 the basis of the 1st-tier sub stock held by distributing will be increased by the basis of the stock of the business b subsidiaries transferred to 1st-tier sub sec_358 the basis of the business b subsidiaries' stock received by 1st-tier sub will be the same as the basis of such stock held by distributing immediately prior to the transfer sec_362 plr-111537-99 1st-tier sub 10’s holding_period for the stock of the business b subsidiaries received from distributing will include distributing’s holding_period for such stock sec_1223 with respect to distributing’s proposed one-for-two reverse_stock_split the reverse_stock_split of distributing common_stock will qualify as a recapitalization and therefore a reorganization within the meaning of sec_368 distributing will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the reverse_stock_split sec_1032 no gain_or_loss will be recognized by the shareholders of distributing by reason of the reverse_stock_split sec_354 revrul_72_57 c b the basis of distributing common_stock to be held by distributing's shareholders after the reverse_stock_split will be the same as the basis of the distributing common_stock that was so split sec_358 the holding_period of the distributing common_stock held by distributing's shareholders after the reverse_stock_split will include the period during which the distributing common_stock so split was held provided the distributing common_stock split is held as a capital_asset on the date of the split sec_1223 the reverse_stock_split will not be treated as a distribution_of_property to which sec_301 applies by reason of the application of sec_305 and c the reverse_stock_split will not diminish the accumulated_earnings_and_profits of distributing available for the subsequent distribution of dividends within the meaning of sec_316 sec_1_312-11 b and c with respect to controlled's proposed c-for-one stock split the stock split of controlled common_stock will qualify as a recapitalization and therefore a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by controlled upon the stock split sec_1032 no gain_or_loss will be recognized by distributing by reason of the stock split sec_354 revrul_72_57 c b plr-111537-99 the basis of controlled common_stock to be held by distributing after the stock split will be the same as the basis of the controlled common_stock that was so split sec_358 the holding_period of the controlled common_stock held by distributing after the stock split will include the period during which the controlled common_stock so split was held provided the controlled common_stock split is held as a capital_asset on the date of the split sec_1223 the stock split will not be treated as a distribution_of_property to which sec_301 applies by reason of the application of sec_305 and c the stock split will not diminish the accumulated_earnings_and_profits of distributing available for the subsequent distribution of dividends within the meaning of sec_316 sec_1_312-11 b and c no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in this regard please note that we express no opinion regarding the qualification of any of the options or plans under the rules of sec_421 through this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate victor l penico branch chief branch
